DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed September 01, 2022 in response to the Office Action of July 01, 202 is acknowledged and has been entered. Applicant's election with traverse of Group I, claims 1, 3-17 and 22 is acknowledged.  
Applicant argues that the present application is a U.S. national stage application of PCT/US2018/052432. Accordingly, the unity of invention standard applies (37 CFR § 1.475). Under PCT Rule 13.2, a group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. PCT Rule 13.2 defines the term “special technical features” as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art (see MPEP § 1893.03(d)).
Applicant argues that the Office Action alleges that Groups 1 and 2 lack unity of invention in view of Deniger et al., Mol. Ther., 24(6): 1078-1089 (2016) (“Deniger”).
Applicant argues that all of the method claims of both of Groups 1 and 2 depend, ultimately or directly, from claim 1, and share the technical features of claim 1.
Applicant argues that amended claim 1 recites “culturing the population of cells in the presence of (i) one or more cytokines, and (ii) a first antibody, or an antigen-binding portion thereof;” and “separating the human T cells which express the TCR from the human T cells which do not express the TCR using the first antibody, or an antigen-binding portion thereof.”
Applicant argues that in contrast to amended claim 1, Deniger discloses enriching T cells expressing recombinant TCRs by staining with fluorescently-labeled mT CRP-specific antibody. The mTCR6-enriched T cells were then stimulated with irradiated allogeneic PBMC feeders, anti- CD3 antibody (OKT3), and IL-2, IL-15, and IL-21 (p. 1079, right column, second paragraph).
Applicant argues that in contrast to claim 1, the antibody used to separate the cells in Deniger is not the same antibody that is cultured with the cells in the presence of the cytokines.
Applicant argues that accordingly, all of the pending method claims share a special technical feature that is not disclosed in Deniger. The claims of Groups 1 and 2 have unity of invention. For these reasons, the Applicant requests reconsideration and withdrawal of the restriction requirement.

Applicant’s arguments have been considered, and have been found persuasive. The restriction requirement between Groups 1 and 2 as set forth in the Office action mailed on July 1, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
2.	Claims 1, 3-17 and 19-22 are currently under consideration.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 3-6, 8, 9, 11-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 3-6, 8, 11-17 and 19-21, claim 1 was amended to “culturing the population of cells in the presence of . . . a first antibody, or an antigen-binding portion thereof; and separating the human T cells which express the TCR from the human T cells which do not express the TCR using the first antibody, or an antigen-binding portion thereof.”
Applicant argues that support for the amendment can be found in the specification, claims and drawings as filed.
A review of the specification and claims as filed reveals support for “culturing the population of cells in the presence of (i) irradiated feeder cells, (ii) one or more cytokines, and (iii) an antibody, or an antigen-binding portion thereof, wherein the antibody specifically binds to the murine constant region of the TCR, so as to selectively expand the number of T cells expressing the TCR over the number of T cells not expressing the TCR.” See original claim 1, Example 1, and Fig. 22.
However, this does not provide support for separating the human T cells which express the TCR from the human T cells which do not express the TCR using the first antibody, or an antigen-binding portion thereof with any generic antibody as now claimed.  Thus the amendment is new matter because it broadens the scope of the invention as filed. 

Regarding claims 9 and 22, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  

Scope of the claimed genus
Regarding 9, claim 9 is drawn to wherein the first antibody specifically binds to amino acid residues D2, R4, N5, T7, E101, D103, K104, W105, P106, E107, G108, S109, and P10 of the amino acid sequence of SEQ ID NO: 1.  Claim 9 provides no other limitation on the antibody. Thus, claim 9 is drawn to a large genus of antibodies that bind to the specifically cited residues of  SEQ ID NO: 1, the murine constant region of the mTCR β chain.  
Regarding claim 22, claim 22 is drawn to the method according to claim 1, wherein: culturing the population of cells further comprises culturing the population of cells in the presence of irradiated feeder cells, and the first antibody specifically binds to the murine constant region of the TCR, so as to selectively expand the number of the human T cells expressing the TCR over the number of the human T cells not expressing the TCR. Claim 22 provides no other limitation on the antibody. Thus, claim 22 is drawn to a large genus of antibodies that specifically binds to the murine constant region of the TCR, which selectively expands the number of the human T cells expressing the TCR over the number of the human T cells not expressing the TCR
State of the Relevant Art
Wang et al. (EMBO J 1998 17(1): 10-26, IDS) teaches that the H57 monoclonal antibody (mAb) interacts with the FG loop of TCR C domain. See abstract, Fig. 7 and Table 4. Although Wang describes the H57 mAb as a mitogenic antibody (see title), Kummer et al. (Immunology Letters 2001 75: 153-158), teaches that the H57 mAb induces depletion of CD4+ T cells without any apparent proliferative effects.  See abstract and Fig. 1. Similarly, EP 1 025 854 (Kummer et al. Aug. 9, 2000, IDS ) teaches that the H57 mAb depletes CD4+ T cells. See Example 1 and Fig. 2. 
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches that the H57 monoclonal antibody which recognizes and binds the murine constant region of the mTCR β chain of SEQ ID NO: 1, selectively expands human T-cells expressing a TCR including a murine β constant region.  See ¶¶, 0077-0078 and Examples 1 and 2. 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the H57 monoclonal antibody which recognizes and binds the murine constant region of the mTCR β chain of SEQ ID NO: 1 and selectively expands human T-cells expressing a TCR including a murine β constant region.  The specification does not produce or disclose any other antibodies that bind the murine constant region of a TCR or  SEQ ID NO: 1 at the claimed residues and/or selectively expands human T-cells expressing a TCR including a murine constant region.   Antibodies produced by different methods, such as in different species or in phage, or with different epitopes of a murine constant region of a TCR would have been expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described one species within each of the two genera recited, each genus is very large and there is only one described species for each genus.  The described species therefore cannot be considered representative of either of the two recited genera of antibodies used in the methods. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding  or stimulatory activity claimed. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for other antibodies in the broadly claimed genera.
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the claims that meet the highly general structural requirements of the claims would also be able to recognize and binds the murine constant region of the mTCR β chain of SEQ ID NO: 1 at the claimed residues and/or selectively expands human T-cells expressing a TCR including a murine constant region. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0304657 (Morgan et al. Dec. 10, 2009), “Morgan”.
Morgan teaches chimeric T cell receptors (TCR) with murine constant regions.  See abstract, ¶¶ 0038, 0054, 0055, 0057,  and Example 1. 
Morgan teaches expressing the chimeric TCRs in human peripheral blood lymphocytes or T cell.  See claims 1, 2,  and 16-18, ¶¶ 0081-0082 and Examples 1 and 2.  
Morgan teaches pharmaceutical compositions with pharmaceutically acceptable carriers comprising the cells of the invention.  See ¶¶ 0010 and 0095-00107.  
Although claim 16 recites that the population of cells are prepared according to the method of claim 1, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).
	
Related Prior Art
	4.	US 2017/0319674 A1 (Kuball JHE Nov. 9, 2017) teaches a method for enriching engineered T cells comprising: a) providing a mixture of T cells comprising engineered T cells with exogenous immune receptors and non-engineered T cells with endogenous alpha beta T cell receptors; b) contacting the mixture of T cells with an antibody that specifically binds to the endogenous alpha beta T cell receptor, to allow formation of an antibody-non-engineered T cell complex; c) separating the antibody-non-engineered T cell complex from the mixture of T cells to thereby obtain a preparation enriched in engineered T cell.  See abstract, claim 1 and  Examples 1 and 2.  However, Kuball does not teach or suggest the method of claim 1 as currently constructed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 27-31 of U.S. Patent No. 9,879,065 (Robbins et al. Jan. 30, 2018 in view of US 2009/0304657 (Morgan et al. Dec. 10, 2009), “Morgan”. 
The ‘065 claims are drawn to:
1. An isolated or purified nucleic acid comprising a nucleotide sequence encoding a T-cell receptor (TCR) having antigenic specificity for MAGE-A3.sub.243-258 and MAGE-A6, wherein the TCR comprises: (a) SEQ ID NOs: 3, 4, 6, 7, (i) SEQ ID NO: 29, wherein: Xaa4 is Ser, Ala, Leu, Ile, Val, or Met; Xaa5 is Ser, Ala, Leu, Ile, Val, or Met; Xaa6 is Gly, Ala, Leu, Ile, Val, or Met; and Xaa7 is Thr, Ala, Leu, Ile, Val, or Met; and (ii) SEQ ID NO: 30, wherein: Xaa4 is Arg, Ala, Leu, Ile, Val, or Met; Xaa5 is Thr, Ala, Leu, Ile, Val, or Met; Xaa6 is Gly, Ala, Leu, Ile, Val, or Met; and Xaa7 is Pro, Ala, Leu, Ile, Val, or Met; or (b) SEQ ID NOs: 3-8.
5. The isolated or purified nucleic acid according to claim 1, wherein the TCR comprises a murine constant region.
6. The isolated or purified nucleic acid according to claim 5, wherein the TCR comprises a murine constant region comprising SEQ ID NO: 25 and/or SEQ ID NO: 26.
27. A recombinant expression vector comprising the nucleic acid according to claim 1.
	28. An isolated host cell comprising the recombinant expression vector of claim 27.
29. The host cell according to claim 28, wherein the cell is human.
	30. A population of cells comprising at least one host cell of claim 28.
31. A pharmaceutical composition comprising the population of cells according to claim 30 and a pharmaceutically acceptable carrier.
The ‘065 claims do not teach that the cells are T-cells.
Morgan teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘065 claims and Morgan and express the TCR in human T cells as taught by Morgan so that the TCR could function properly to stimulate T cell functions in human patients treated with the engineered T cells in a pharmaceutically acceptable carrier.
Although claim 16 recites that the population of cells are prepared according to the method of claim 1, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).


6.	Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-19 of U.S. Patent No. 10,913,785 B2 (Hinrichs et al.  Feb. 9, 2021 in view of US 2009/0304657 (Morgan et al. Dec. 10, 2009), “Morgan”. 
The ‘785  claims are drawn to:
1. An isolated or purified nucleic acid comprising a nucleotide sequence encoding a T cell receptor (TCR) having antigenic specificity for human papillomavirus (HPV) 16 E6 and comprising the amino acid sequences of SEQ ID NOs: 9 and 10.
14. A recombinant expression vector comprising the nucleic acid according to claim 1.
15. An isolated host cell comprising the recombinant expression vector of claim 14.
16. The host cell according to claim 15, wherein the cell is human.
17. A population of cells comprising at least one host cell of claim 15.
18. A pharmaceutical composition comprising the population of cells of claim 17 and a pharmaceutically acceptable carrier.
19. The isolated or purified nucleic acid of claim 1, wherein the TCR comprises a murine constant region.
The ‘785 claims do not teach that the cells are T-cells.
Morgan teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘785 claims and Morgan and express the TCR in human T cells as taught by Morgan so that the TCR could function properly to stimulate T cell functions in human patients treated with the engineered T cells in a pharmaceutically acceptable carrier.
Although claim 16 recites that the population of cells are prepared according to the method of claim 1, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).

7.	Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-27 of U.S. Patent No. 10,174,098 B2 (Hinrichs et al.  Jan. 8, 2019 in view of US 2009/0304657 (Morgan et al. Dec. 10, 2009), “Morgan”. 
The ‘098 claims are drawn to:
1. A nucleic acid comprising a nucleotide sequence encoding a T cell receptor (TCR) comprising a human variable region and a murine constant region, or a functional variant of the TCR, wherein the TCR and the functional variant have antigenic specificity for human papillomavirus (HPV) 16 E7, and wherein the TCR and functional variant comprise the amino acid sequences of SEQ ID NOs: 3-8.
21. A recombinant expression vector comprising the nucleic acid of claim 1.
22. The recombinant expression vector according to claim 21, wherein the nucleotide sequence encodes an alpha chain and a beta chain, and the nucleotide sequence encoding the beta chain is positioned 5′ of the nucleotide sequence encoding the alpha chain.
23. The recombinant expression vector according to claim 21 comprising SEQ ID NO: 37, 38, 39, or 40.
24. A host cell comprising the recombinant expression vector of claim 21.
25. The host cell according to claim 24, wherein the cell is human.
26. A population of cells comprising at least one host cell of claim 24.
27. A pharmaceutical composition comprising the population of cells according to claim 26 and a pharmaceutically acceptable carrier.
The ‘098 claims do not teach that the cells are T-cells.
Morgan teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘098 claims and Morgan and express the TCR in human T cells as taught by Morgan so that the TCR could function properly to stimulate T cell functions in human patients treated with the engineered T cells in a pharmaceutically acceptable carrier.
Although claim 16 recites that the population of cells are prepared according to the method of claim 1, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).

8.	Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15  of U.S. Patent No. 10,870,687 B2 (Hinrichs et al.  Dec. 22, 2020 in view of US 2009/0304657 (Morgan et al. Dec. 10, 2009), “Morgan”. 
The ‘687 claims are drawn to:
1. A T cell receptor (TCR) comprising a human variable region and a murine constant region, or a functional variant of the TCR, wherein the TCR and the functional variant comprise the amino acid sequences of SEQ ID NOs: 3-8 and have antigenic specificity for human papillomavirus (HPV) 16 E7.
15. A pharmaceutical composition comprising the TCR or functional variant according to claim 1 and a pharmaceutically acceptable carrier.
The ‘687  claims do not teach that expressing the TCR in human T-cells.
Morgan teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘687 claims and Morgan and express the TCR in human T cells as taught by Morgan so that the TCR could function properly to stimulate T cell functions in human patients treated with the engineered T cells in a pharmaceutically acceptable carrier.
Although claim 16 recites that the population of cells are prepared according to the method of claim 1, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).

9.	Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,434,272 B2  (Hinrichs et al.  Sep. 6, 2022 in view of US 2009/0304657 (Morgan et al. Dec. 10, 2009), “Morgan”. 
The ‘272claims are drawn to:
1. A method of treating or preventing a condition in a mammal, the method comprising administering to the mammal a population of host cells comprising a recombinant expression vector comprising a nucleic acid comprising a nucleotide sequence encoding a T cell receptor (TCR) having antigenic specificity for human papillomavirus (HPV) 16 E7, wherein the TCR comprises the amino acid sequences of SEQ ID NOs: 3-8, wherein the condition is cancer, HPV 16 infection, or HPV-positive premalignancy, and wherein the population comprises one or both of (i) cells that are allogeneic to the mammal and (ii) cells that are autologous to the mammal.
2. The method of claim 1, wherein the TCR comprises (i) a human variable region and a murine constant region or (ii) a human constant region.
 The ‘272  claims do not teach that expressing the TCR in human T-cells.
Morgan teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘272 claims and Morgan and express the TCR in human T cells as taught by Morgan so that the TCR could function properly to stimulate T cell functions in human patients treated with the engineered T cells in a pharmaceutically acceptable carrier.
Although claim 16 recites that the population of cells are prepared according to the method of claim 1, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).

Conclusion
5.	Claims 1, 3-6, 8, 9, 11-17 and 19-22 are rejected.  Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642